UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 8, 2010 Zynex, Inc. (Exact name of Registrant as specified in its charter) Nevada 33-26787-D 90-0275169 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 9990 Park Meadows Drive Lone Tree, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 703-4906 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November8, 2010, Zynex, Inc. issued a press release reporting its results of operations for the three and nine months ended September30, 2010. A copy of the press release is furnished as Exhibit99.1 to this report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Press Release of Zynex, Inc. dated November 8, 2010 - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Zynex, Inc. Date: November 9, 2010 By: /s/ Anthony Scalese Anthony Scalese Chief Financial Officer - 3 - EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release of Zynex, Inc. dated November 8, 2010 -4 -
